                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                      Plaintiff,

               v.                                             Case No. 16-CR-177

TRAVIS M. KAMPS,

                      Defendant.


           ORDER GRANTING MOTION FOR COMPASSIONATE RELEASE


       On April 21, 2017 the defendant, Travis M. Kamps, was sentenced to 60 months of

imprisonment, to be followed by 5 years of supervised release, for receipt of child pornography in

violation of Title 18 U.S.C. §2252A(a)(2). The defendant is currently serving his sentence at

Elkton Federal Correctional Institution (Elkton FCI), a minimum-security facility in Elkton, Ohio.

Elkton has been identified as the Bureau of Prison (BOP) facility with the highest number of prison

fatalities. In addition, numerous members of Elkton FCI staff and inmates have been diagnosed

as having the COVID-19 virus.        Currently before the court is defendant’s motion seeking

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). That section authorizes the court

to reduce a defendant’s sentence when “extraordinary and compelling reasons warrant such a

reduction.”

       The defendant suffers from a number of serious health conditions, including hypertension,

obesity, and kidney disease—specifically Alport Syndrome. These conditions make him more

vulnerable to the effects of COVID-19 and raise the risk of death in a confined prison setting.

Although the defendant has not completed exhaustion of his administrative remedies, the unusual

circumstances of this case warrant granting of this motion.




         Case 1:16-cr-00177-WCG Filed 05/12/20 Page 1 of 3 Document 26
       The BOP has identified the defendant as “medically vulnerable” pursuant to an evaluation

ordered by the District Court in the Northern District of Ohio. That court ordered Kamps and other

similarly situated prisoners to be transferred to another BOP facility, released to home

confinement, or released pursuant to any other method available to the warden. Wilson v. Williams,

No. 4:20-cv-00794, 2020 WL 1940882 (N.D. Ohio, April 22, 2020). Although the BOP has yet

to comply with that court’s order, both the Government and Probation recommend this court grant

defendant’s motion.

       In part, the position of the Government and Probation is based on the fact that the defendant

has already served at least 70 percent, or up to 90 percent, of his confinement time. Defendant has

proposed that, if released, he will reside with his parents in Seymour, Wisconsin. It appears Kamps

has no violations within the institution and he has paid his special assessment. Although he is not

currently on dialysis, he has a rare genetic disease of progressive kidney failure for which he is

being treated. Probation indicates that the defendant’s mother states no one in their home has

tested positive for COVID-19, nor are they symptomatic. (Dkt. 25.) The family is willing to have

defendant quarantined in their home and they have adequate space for him to live. Finally, the

court notes that the defendant has, other than this offense, no prior criminal history.

       Based upon the forgoing, and in the absence of any objection by the Government or

Probation, the court finds that (1) the high number of infections at Elkton; (2) the defendant’s

significant chronic medical condition that makes him more susceptible to infection and death; (3)

the relatively short time remaining on his sentence; and (4) a history that suggests the defendant is

not a danger to the public, if properly supervised, constitute the extraordinary and compelling

reasons that warrant reduction of the defendant’s sentence of confinement to “time served,”

including whatever additional time is necessary to make arrangements for his release and transfer

to his parents’ home in Seymour, Wisconsin. The court has considered the fact that under the



         Case 1:16-cr-00177-WCG Filed 05/12/20 Page 2 of 3 Document 26
current court order entered in the case pending in the Northern District of Ohio, the BOP has been

ordered to takes steps to reduce the risk the defendant currently faces at Elkton. Because of the

number of vulnerable inmates in the BOP’s custody, however, the court is satisfied that the relief

available under § 3582(c)(1)(A) is more appropriate. Defendant is instructed that, within 72 hours

of his release, he is to contact the U.S. Probation Green Bay office at (920) 884-7782 and to comply

with all conditions of supervision.

       SO ORDERED this 12th day of May, 2020.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach, District Judge
                                                     United States District Court




                                                 3

         Case 1:16-cr-00177-WCG Filed 05/12/20 Page 3 of 3 Document 26
